                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

 TYRIQ BROCKINGTON,

                        Plaintiff,                    CIVIL ACTION NO. 3:20-CV-01575

        v.                                                   (MEHALCHICK, M.J.)

 C.O. GARCIA, et al.,

                        Defendants.


                                             ORDER

       This is a pro se civil rights action, initiated by the filing of a Complaint in this matter

on September 1, 2020, by prisoner-Plaintiff Tyriq Brockington. (Doc. 1). On April 26, 2021,

Plaintiff filed a letter which the Court liberally interprets as a request for the Court to send

witness subpoenas to four named individuals. (Doc. 19, at 1). However, such a request is

untimely and is not within the powers of the Court to grant. See United States v. Rigas, No.

4:05-CR-402, 2011 WL 7077329, at *4 (M.D. Pa. Oct. 31, 2011) (granting a motion to quash

subpoenas, in part, because the court had yet to set a trial date and the request for subpoenas

was premature); see also Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 243-44 (3d Cir. 2013).

       Judges must remain impartial and such impartiality is put at risk “when they provide

trial assistance to [either] party.” See Mala, 704 F.3d at 244. Therefore, “pro se litigants do not

have a right to general legal advice from judges” nor are judges required “to take over chores

for a pro se [litigant] that would normally be attended to by trained counsel as a matter of

course.” Mala, 704 F.3d, at 243-44 (quoting McKaskle v. Wiggins, 465 U.S. 168, 183-84 (1984));

see also Pliler v. Ford, 542 U.S. 225, 231 (2004). Pro se litigants are afforded “flexibil[ity] when

applying procedural rules” and are required to be informed when a court converts a motion
to another form. See Mala, 704 F.3d at 244-45. Additionally, pro se litigants are provided

lenience in the physical characteristics of their documents and their method of filing. M.D.

Pa. LR 5.1; 5.6. Pro se litigants are not required to meet and confer regarding discovery

matters, seek concurrence from an opposing party when filing a motion, or participate in

initial and pretrial conferences. M.D. Pa. LR 5.4; 7.1; 16.1. Pro se litigants may also apply for

a volunteer attorney and to proceed in forma pauperis. M.D. Pa. LR 83.34.1; 4.7. Litigants

proceeding in forma pauperis are permitted dispersed filing fee payments over time. M.D. Pa.

LR 4.7. However, none of these circumstances are applicable to Plaintiff’s request “to send

some papers to [his] witnesses.” (Doc. 19, at 1).

       As such, IT IS ORDERED that Plaintiff’s Request (Doc. 19) is DENIED as untimely

and improper.



                                                           BY THE COURT:

Dated: June 23, 2021                                       s/ Karoline Mehalchick
                                                           KAROLINE MEHALCHICK
                                                           United States Magistrate Judge




                                              -2-
